Citation Nr: 0318627	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  03-15 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO decision which, in pertinent 
part, granted service connection and a 30 percent rating for 
PTSD; the veteran appealed for a higher rating.  


REMAND

With his June 2003 substantive appeal, the veteran requested 
a Board videoconference hearing, to be conducted at the RO.  
Thus, this case must be returned to the RO to arrange such a 
hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2002).

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Board videoconference hearing in 
connection with his appeal.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




